Exhibit 10.1.3


 
Great Plains Energy Incorporated (Great Plains Energy)
Long-Term Incentive Plan


Awards Standards and Performance Criteria
Effective as of January 1, 2010




Objective


The purpose of the Great Plains Energy Long-Term Incentive Plan (“Plan”) is to
encourage executives and other key employees to acquire a proprietary and vested
interest in the growth and performance of Great Plains Energy (GPE); to generate
an increased incentive to enhance the value of the Company for the benefit of
its customers and shareholders; and to aid in the attraction and retention of
the qualified individuals upon whom Great Plains Energy’s success largely
depends.  The Plan provides competitive incentives for the achievement of
increased shareholder value over a multi-year period.


Eligible employees include executives and other key employees of Great Plains
Energy, Kansas City Power & Light (KCP&L), and KCP&L Greater Missouri Operations
Company (GMO) (“participants”), as approved by the Compensation and Development
Committee (“Committee”) of the Board of Directors.


Purpose


The Plan provides for the Committee to make awards under the Plan, and to
administer the Plan for, and on behalf of, the Board of Directors.  This
document sets out certain standards adopted by the Committee in determining the
forms of awards, the terms (including performance criteria) of awards, and other
administrative matters within the Committee’s authority under the Plan.


Target Awards


Award levels will be approved by the Committee and set forth as a percentage of
the participant’s base salary at target.  Percentages will vary based on level
of responsibility, market data, and internal comparisons.  Awards will be made
in the form of a dollar amount which will then be converted to 25% in time-based
restricted shares and the remaining 75% in performance shares, with the number
of shares determined by the GPE stock closing price (Fair Market Value) three
business days after filing of the next 10-K.


Performance Criteria


The performance share criteria, weightings, and percentage payouts for the
performance share awards are listed in Appendix A.

 

--------------------------------------------------------------------------------




Performance criteria are fixed for the duration of the performance period and
will only be changed upon the approval of the Committee.


Payment and Awards


Time-based restricted stock will be payable in shares of GPE common stock unless
otherwise determined by the Committee.  Dividends accrued on the shares will be
reinvested during the period under the Company’s Dividend Reinvestment and
Direct Stock Purchase Plan (DRIP) and will also be paid in stock at the end of
the period.  During the period, the restricted stock will be issued in the name
of the participant; consequently, the participant will have the right to vote
the restricted stock during the period.


Performance shares, as determined by the performance against the performance
criteria at the end of the period, will be paid with a cash payment sufficient
to satisfy withholding taxes, with the remainder of the payment in shares of GPE
common stock, unless otherwise determined by the Committee.  Dividend equivalent
units over the performance period will be figured on the final number of shares
earned and will be paid in cash and considered as part of the cash withholding
for tax purposes.


Approved awards will be payable by Great Plains Energy to each participant as
soon as practicable after the end of the performance period; after the Committee
has certified the performance against the performance criteria; and, generally,
three business days after the filing of the 10-K.


In the event a participant ceases employment, please refer to the Long-Term
Incentive Plan document for treatment of outstanding grants.


The company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured , and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
The Company will, however, not seek reimbursement with respect to any awards
paid more than three years prior to such restatement or the discovery of
inaccurate measurements, as applicable.

 

--------------------------------------------------------------------------------




Tax Withholding


The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an award or payment thereunder and to take
other actions as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of taxes.  Such withholding will be deducted in cash
from the value of any award.


Administration


The Plan provides that the Committee has the full power and authority to
administer, and interpret the provisions of, the Plan.  The Committee has the
power and authority to add, delete and modify the provisions of this document at
any time.  This document does not replace or change the provisions or terms of
the Plan; in the event of conflicts between this document and the Plan, the Plan
is controlling.



 

--------------------------------------------------------------------------------


Appendix A


2010 - 2012 Performance Plan Criteria


Objective
Weighting
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
             
1.FFO to Total Adjusted Debt1
33%
14.6%
17.1%
19.6%
22.1%
             
2.Relative Total Shareholder Return (TSR) versus EEI Index2
34%
 
See below
                   
3.Equivalent Availability Factor (EAF)-Coal and Nuclear in 20123
33%
82.5%
84.8%
85.7%
86.6%
 



Note: the performance share measures have been established for compensation
purposes only.  They do not constitute any guidance, projection or estimate of
these measures, and should not be relied upon for any other purpose.





--------------------------------------------------------------------------------

 
1 Excludes Fair Market Value Debt Adjustment
 
2 Total Shareholder Return (TSR) is compared to an industry peer group of the
Edison Electric Institute (EEI) index of electric companies during the
three-year measurement period from 2010-2012. At the end of the three-year
measurement period, Great Plains Energy Incorporated (GPE) will assess its total
shareholder return compared to the EEI index. Depending on how GPE ranks, the
executive will receive a percentage of the performance share grants according to
the following table:
 
Percentile Rank
Payout Amount (% of Target)
   
75th and above
200%
60th to 74th
150%
40th to 59th
100%
25th to 39th
50%
24th and below
0

 
3 Based on planned outage days of:
 
KCP&L
174
GMO
232
Wolf Creek
  54
 
Total  
 
460 days

